      Case 19-15560-amc                     Doc         Filed 12/26/19 Entered 12/26/19 16:35:26                           Desc Main
                                                        Document      Page 1 of 2
 Fill in this information to identify the case:


   Debtor 1 Camille Fowler
   (Spouse, if filing)

   United States Bankruptcy Court for the EASTERN District of Pennsylvania


   Case number 19-15560 JKF




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                              12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.



 Name of creditor: Pingora Loan Servicing, LLC                                             Court claim no. (if known): 9


 Last 4 digits of any number you use to
 identify the debtor’s account: 4772

 Does this notice supplement a prior notice of postpetition fees,
 Expenses, and charges?
 No
 Yes.     Date of the last notice:       /      /

 Part 1:     Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
 If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.
      Description                                                Dates incurred                                       Amount

  1. Late charges                                                                                                       (1)   $
  2. Non-sufficient funds (NSF) fees                                                                                    (2)   $
  3. Attorney fees (Plan Review; Objection to Plan)                          10/28/2019@ 225.00; 11/12/2019@ $500.00    (3)   $ 725.00
  4. Filing fees and court costs                                                                                        (4)   $
  5. Bankruptcy/Proof of claim fees                                          11/14/2019                                 (5)   $ 675.00
  6. Appraisal/Broker’s price opinion fees                                                                              (6)   $
  7. Property inspection fees                                                                                           (7)   $
  8. Tax advances (non-escrow)                                                                                          (8)   $
  9. Insurance advances (non-escrow)                                                                                    (9)   $
 10. Property preservation expenses. Specify:                                                                          (10)   $
 11. Other. Specify:                                                                                                   (11)   $
 12. Other. Specify:                                                                                                   (12)   $
 13. Other. Specify:                                                                                                   (13)   $
 14. Other. Specify:                                                                                                   (14)   $


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.
Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                                                                                                                                    248
          Case 19-15560-amc                         Doc           Filed 12/26/19 Entered 12/26/19 16:35:26                          Desc Main
                                                                  Document      Page 2 of 2

            Camille Fowler
Debtor 1                                                                              _       Case number (if known) 19-15560 JKF
                 First Name      Middle Name               Last Name




 Part 2:     Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

  
   I am the creditor.
  I am the creditor’s authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.



              /s/Rebecca A. Solarz, Esquire
                    Signature
                                                                                              Date      12/11/2019




 Print:             Rebecca A. Solarz                                                     _   Title   Attorney for Creditor
                    First Name                      Middle Name         Last Name



 Company            KML Law Group, P.C.                                                   _



 Address            701                        Market Street, Suite 5000                  _
                    Number                 Street


                    Philadelphia,                           PA                19106
                   City                        State         Zip Code


 Contact phone      (215)627–1322                                                             Email rsolarz@kmllawgroup.com




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 2
                                                                                                                                           249
